Citation Nr: 1438278	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1963 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied claims for service connection for bilateral hearing loss, tinnitus and a back disability. 

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file. 

In September 2011, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

In addition to a paper claims folder, the record on appeal includes documents stored electronically within the Veterans Benefits Management System (VBMS) and Virtual VA.  A January 2014 Informal Hearing Presentation is stored in Virtual VA.  Otherwise, both VBMS and Virtual VA do not contain any additional pertinent records not currently associated with the paper claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability in the right and left ears as defined by VA regulations.

2.  The Veteran's tinnitus, which first manifested many years after service, is not shown to be causally related to an event in service.

3.  The Veteran's degenerative changes of the lumbar spine first manifested many years after service, and are not shown to be causally related to an event in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for entitlement to service connection for a spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a September 2009 letter, sent prior to the November 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, all of the Veteran's service treatment records (STRs) and available private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained, to include VA treatment records or records in the possession of the Social Security Administration.

Under 38 U.S.C.A. § 5103A(d), VA must obtain examination or opinion when necessary to decide the claim.  The Board remanded this case in September 2011 for medical opinion as to whether the Veteran's claimed hearing loss, tinnitus and/or low back disabilities were due to events in service  The VA examination reports obtained, dated October 2011, fully address the questions posed by the Board based upon the Veteran's report of symptomatology, examination of the Veteran and review of the claims folder.  The VA examiners provided a complete rationale for their opinions by relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board observes that the October 2011 VA audiology examiner marked an "X" to a finding of left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  The Board finds that the VA examiner checked this box in error as the audiometric and word recognition test results clearly demonstrate that the Veteran does not meet the definition of left ear hearing loss disability per the standards of 38 C.F.R. § 3.385.  As the audiometric and word recognition test findings are clear and not subject to dispute, the Board finds that a return of the examination report for clarification is not necessary.

The Board further observes that, in the January 2014 Informal Hearing Presentation, the Veteran's representative argued that the October 2011 VA audiology opinion with respect to tinnitus is inadequate as the examiner failed to offer "an alternative etiology or mechanism for [t]his condition."  The Board observes that the VA examiner was only requested to determine whether the Veteran's tinnitus first manifested in service, or is attributable to military noise exposure.  The Board finds no statutory, regulatory or caselaw requirement that a VA examiner identify an alternative etiology for a disability when it is determined to be unrelated to military service.  As such, the Board finds no deficiency with the October 2011 VA examiner's opinion based on this argument.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examination and opinion regarding the issues decided herein has been met. 

The Board further finds that the AOJ has complied with the Board's September 2011 remand directives.  In this respect, the AOJ sent the Veteran a duty to assist letter in October 2011, obtained adequate VA examination reports, and readjudicated the claims.  As such, the Board finds that the AOJ has substantially complied with the Board's earlier remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 Travel Board hearing, the Veteran was assisted at the hearing by an accredited representative who elicited testimony from the Veteran regarding his military duties and his service connection theories.  The undersigned asked questions to ascertain the onset of his claimed disabilities and his post-service treatment history.  He was advised of the need to establish a medical diagnosis of a current disability, and that providing records of treatment since service may be necessary to substantiate his claims.  The Veteran was further advised that certain evidentiary matters required the opinion of a medical doctor.  Finally, the undersigned inquired as to the availability of treatment records since service and whether there was any outstanding evidence.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss, tinnitus and low back disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The Board further notes that arthritis is listed as a "chronic" disease under 38 C.F.R. § 3.309(a), but that tinnitus is not considered a chronic disease.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing loss

The facts of this issue may be briefly summarized.  The Veteran asserts that he manifests a current hearing loss disability due to military noise exposure.  An October 2011 VA audiology examination confirmed that the Veteran has a high frequency sensorineural hearing loss disability in both ears as demonstrated by auditory thresholds of 30 and 50 decibels in the right and left ears, respectively, at 8000 Hertz.  The examiner further opined that this decrease in hearing acuity was at least as likely as not related to military noise exposure.

However, the October 2011 audiometric testing demonstrated that the Veteran's bilateral hearing acuity did not meet 40 decibels in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, or meet 26 decibels or greater in at least three of those frequencies.  Additionally, the Veteran's speech recognition scores were not less than 94 percent in either ear.  Thus, the October 2011 audiometric testing reflects that the Veteran does not meet the definition of a hearing loss disability in either ear under 38 C.F.R. § 3.385.

Thus, the Board must deny this claim on the basis that the Veteran does not have a current hearing loss disability in the right and left ears as defined by VA regulations.

In so holding, the Board acknowledges that, from the Veteran's perspective, being diagnosed with bilateral high frequency sensorineural hearing loss but nevertheless having his claim being denied on the basis of no current disability seems contradictory.  To explain this result, the Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  The Court has held that the term "disability," which is not specifically defined by statute, "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the context of hearing loss disability, VA only considers decreased hearing acuity a "disability" when it "exceeds the specified levels" set forth in 38 C.F.R. § 3.385, and has excluded consideration of frequencies above 4000 Hertz for the following reasons:

(1)  Although speech sound energy exists at frequencies above 4000 Hz, most of the energy is concentrated in the frequency range between 500 and 2000 Hz.  In addition, studies have shown that even when all frequencies above 4000 Hz are eliminated by means of filtering, speech recognition scores remain at the 95% level.

(2)  In recognition of the contribution of the higher frequencies to speech recognition and the prevalence of high-frequency hearing loss in the veteran population, the threshold at 3000 Hz is routinely measured and newly included in the frequencies used to calculate the puretone, air conduction average (1000, 2000, 3000, and 4000 Hz).  With the adoption of the new disability rating schedule in December 1987, for the first time, thresholds at 3000 and 4000 Hz were included in the calculation of the puretone average, and 3000 Hz is now being included in the criteria for the levels at which hearing loss becomes disabling.

(3)  If frequencies above 4000 Hz were to be considered in establishing service connection, there would be an increased probability that a noise induced hearing loss could be complicated by presbycusis (hearing loss associated with the aging process) or some other etiologies such as ototoxic drugs.

(4)  It should also be noted that none of the branches of the military services includes 6000 or 8000 Hz in induction physical audiograms.  Therefore, there would be no baseline threshold audiogram for comparison with audiograms after military service.

(5)  The use of 4000 Hz as the highest frequency considered does not represent a change from the current procedural guidelines.
See 55 Fed. Reg. 12,348 (Apr. 3, 1990).

The Court has upheld VA's determination to limit the definition of a hearing loss "disability" under 38 C.F.R. § 3.385 to a level which would affect a veteran's earning capacity.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Thus, the Veteran's perception of having decreased hearing acuity is credible and consistent with the October 2011 VA examiner diagnosis of bilateral sensorineural high frequency hearing loss bilaterally.  However, to the extent that the Veteran believes that he meets the regulatory definition of disability under 38 C.F.R. § 3.385, the Board places greater probative weight to the audiometric findings and word recognition test results which measure his hearing acuity with greater precision than his perception of decreased hearing acuity.  

In summary, the preponderance of the competent and probative evidence indicates the Veteran does not suffer from hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

In light of the VA examiner's opinion that the Veteran's bilateral sensorineural hearing loss at 8000 Hertz is due to military noise exposure, the Veteran is encouraged to refile his claim at a later point when he perceives a worsening of his hearing acuity, or when an audiology examination returns findings that would meet the definition of disability under 38 C.F.R. § 3.385.

B.  Tinnitus

The Veteran seeks to establish his entitlement to service connection for tinnitus which he attributes to his military noise exposure.  He holds a current diagnosis of tinnitus.  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  The Board notes that over 95 percent of tinnitus cases are classified as "subjective" tinnitus wherein the sound is audible only to the patient.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).  Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002)

The Veteran has not specifically alleged the onset of tinnitus in service.  See Transcript of Travel Board hearing dated July 2011 and VA audiology examination report dated October 2011.  His STRs do not reflect lay or medical evidence of tinnitus, and he has reported the onset of tinnitus between 1996 to 2001.  See VA audiology examination report dated October 2011. 

Thus, the Board finds no credible lay or medical evidence that the Veteran's current tinnitus had its onset service.

Rather, the Veteran alleges that his tinnitus results from his exposure to acoustic trauma in service which includes being in close proximity to firing 3 inch shells without hearing protection.  The Board finds that his testimony of noise exposure in service is credible.  The Board, however, finds that there is no competent evidence of a nexus between the noise exposure in service and his current tinnitus.

The most probative evidence regarding the causal relationship between the Veteran's military noise exposure and his post-service onset of tinnitus consists of the opinion of the October 2011 VA examiner who found that it was less likely than not that the Veteran's tinnitus was caused by, or a result of, his military noise exposure.  The examiner, who concluded that the Veteran's military noise exposure was sufficient to induce bilateral high frequency sensorineural hearing loss, found no causal relationship between noise exposure and tinnitus based on the fact that the Veteran's tinnitus first manifested more than 29 years after military service. 

The only evidence tending to support a causal relationship between military noise exposure and the post-service onset of tinnitus consists of the personal opinion of the Veteran.  The Veteran, however, is not shown to possess any specialized medical training or experience to competently speak to an issue of medical etiology.  To the extent his testimony has probative value on this issue, the Board places greater probative weight to the opinion of the October 2011 VA examiner who possesses greater training and expertise than the Veteran in speaking to an issue of medical causation.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.

C.  Spine disability

The Veteran also seeks to establish his entitlement to service connection for a spine disability.  He has testified to seeking informal treatment with a "coroner" in service due to a muscle pull while lifting rounds for 3 inch guns.  He alluded to having had a "split disc" which straightened out and cleared up, but then recurred.  He continued to have problems with a pulled muscle after service and, in approximately 1967 or 1968, was diagnosed with a pinched nerve at L4 and L5 that was treated with traction.

The Veteran's STRs do not reflect any lay or medical evidence of a chronic low back disability.  His separation examination, dated September 1967, reflected a normal clinical evaluation of his spine.

The available post-service medical records first reflect treatment for low back disability, diagnosed as lumbar strain and lumbosacral radiculopathy probably due to L3-4 pathology, in 2001.  On one occasion, the Veteran reported a history of recurrent back pain, usually to the right side of his back and leg, since high school.  See College Park Family Care Center treatment record dated December 2001.  On another occasion, he provided a history of disc problems while playing basketball in the 1980s.  See Olathe Medical Center, Inc., treatment report dated January 2002.  

The Veteran underwent a VA spine examination in October 2011.  At that time, the Veteran reported his belief that his current low back disability began in service while lifting 3 inch shells.  He could not recall any specific treatment, but stated that his symptoms came and went during service.  After service, in approximately 1969 or the early 1970s, the Veteran had a lumbago/sciatica episode treated with traction/physical therapy.  He then reported that, in approximately 2002, he had a significant episode of low back pain when he leaned over and felt low back pain with a sharp, stabbing pain down both legs to the knee level.  His post-service employment included working as a lineman (climbing poles) beginning in 1967, changing positions as a telephone installer in approximately 1969, and then working at a desk job.

The VA examiner conducted an examination of the Veteran which included x-ray examination, which was interpreted as showing minimal scoliosis and extensive hypertrophic osteophyte formation and degenerative change as well as some narrowing of the intervertebral spaces.  The VA examiner diagnosed the Veteran with general age-related degenerative changes of the lumbar spine.  Following review of the claims folder, the VA examiner opined that it was less likely than not that the Veteran's current back disability was incurred in, or caused by, his claimed in-service injury.  In so finding, the VA examiner reflected an extensive review of the lay and medical evidence in the case which included the Veteran's account of back problems in service and treatment within a short time after service as well as his description to private examiners of having back problems since high school and having a disc problem in approximately 1982.  The examiner also reviewed the objective medical evidence, to include the normal clinical evaluation of the Veteran's spine at service separation.  Overall, the examiner found no evidence of the initial onset of a back problem in service, or aggravation of a back problem in service.  Rather, the VA examiner stated that the greatest amount of evidence pointed to a post-military onset for the Veteran's current lumbar spine condition.

After having reviewed the entire evidentiary record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's degenerative changes of the lumbar spine first manifested many years after service and are not shown to be causally related to an event in service, including on a presumptive service connection basis.  

Here, the Veteran's description of lifting heavy objects in service is deemed credible and consistent with the known circumstances of his service.  However, his testimony describing the onset of a chronic back disability in service is shown to be unreliable.  As indicated above, at various times, the Veteran has described recurrent back pain since high school, a recurrent back problem since service, the onset of disc problems in service, the onset of disc problems within several years of service discharge, and the onset of disc problems approximately 15 years after service discharge.  Additionally, the Veteran's testimony regarding informal treatment with the "coroner" in service appears to be at odds with his report to the October 2011 VA examiner that he did not recall seeking treatment in service.

In this context, all of which was considered by the VA examiner, the Board finds that the October 2011 VA examiner's opinion that the Veteran's current back disability is less likely than not related to military service is consistent with the objective evidentiary record, which discloses a normal clinical evaluation of the spine upon service separation and current degenerative changes of the lumbar spine which are consistent with age-related changes.  Thus, the Board assigns significant probative value to this opinion.  

On the other hand, the only opinion in favor of a finding of in-service onset and/or nexus to service consists of the lay opinion by the Veteran.  The Board acknowledges that the Veteran appears to describe persistent and/or recurrent back problems since service which, in the context of being diagnosed with arthritis, may be sufficient to award service connection under 38 C.F.R. § 3.303(b).  However, the Board assigns little probative value to his testimony of continuity of symptomatology in service as, as discussed above, his current recollection of events many years ago is too unreliable to determine whether his chronic pain began in high school, in service, within several years after service discharge or more than 15 years after service.  See e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (noting that "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  

Overall, the Board places significantly greater probative weight on the opinion of the October 2011 VA examiner who has greater expertise and training than the Veteran in evaluating the onset and etiology of a chronic lumbar spine disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  This claim, therefore, must also be denied.

 

ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied. 

The claim of entitlement to service connection for tinnitus is denied. 

The claim of entitlement to service connection for a spine disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


